DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
Claims 1-8, 10-18, 20 and 22 are pending. Claims 1, 13 and 22 are amended and claims 9, 10 and 21 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-11, 13-14, 16-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Donnell et al. (US 2016/0116188, herein O'Donnell).
In regards to claim 1, O’Donnell discloses

a plurality of plates (431) comprising a concrete material (Abstract), supported in tandem with a flow space there between (441) large enough to pass a heat transfer medium (working fluid 411) substantially over a face of the plates, wherein each of the plates is fluted along a direction perpendicular to a direction of flow of the heat transfer medium through the flow space to provide thermal breaks (paragraphs 32-33 and 36-37, the plates develop cracks as a result of thermal expansion as shown in Fig.5B, providing thermal breaks; in addition, the plates may be shaped to have a wave structure as shown in Fig.6C or to have ridges provided by slits in the sacrificial sheets 712b as shown in Fig.7B);
an inlet plenum (414) configured to receive the heat transfer medium from a source and distribute the heat transfer medium through the flow space (Fig.4A); and
an outlet plenum (424) configured to receive the heat transfer medium from the flow space and dispense the heat transfer medium to a return destination (Fig.4A);
wherein a portion of heat in the heat transfer medium is transferred to the plates in a charging mode of operation or a portion of heat in the plates is transferred to the heat transfer medium in a discharging mode of operation (paragraph 22).
In regards to claim 2, O’Donnell discloses that the plurality of plates are housed in an outer casing (410).
In regards to claim 3, O’Donnell discloses that the plates are supported to extend horizontally, spaced from one another, so the heat transfer medium flows horizontally between the plates (Fig.4A).
In regards to claim 4, O’Donnell discloses that the heat transfer medium flows in parallel through the flow space between the plates (Fig.4A).
In regards to claim 5, O’Donnell discloses that the heat transfer medium is an oil or salt (Abstract).
In regards to claim 6, O’Donnell discloses that the thermal breaks are configured to slow thermal diffusion along the plates following a partial charge (Fig.7B and paragraph 37, ridges in the plates can slow thermal diffusion).
In regards to claim 8, O’Donnell discloses that the flow space between the plates includes insulation (paragraph 27).
In regards to claim 10, O’Donnell discloses that the energy storage device is configured to operate approximately between 212°F and 599°F (Abstract, the boiling point of the oil is 300°C or 572°F).
In regards to claim 11, O’Donnell discloses that the energy storage device is configured so the charging and discharging modes of operation are respectively in an opposite fluid flow direction equivalent to a counter-flow heat exchanger's operation (Fig.4A).
In regards to claim 13, O’Donnell discloses
A method of storing thermal energy (Figs.4-8) comprising the steps of:
forming a heat transfer module (Fig.4A) having a plurality of heat transfer plates (431) comprising a concrete material (Abstract), that are spaced from each other and supported in tandem to form a flow space there between (Fig.4A, 441), with the heat transfer plates enclosed within a housing (410) having an inlet plenum (414) at one end of the flow spaces and an outlet plenum (424) at another end of the flow spaces;

directing the heat transfer medium through the inlet plenum and over a face of and between the plurality of heat transfer plates (Fig.4A);
transferring heat from the heat transfer medium to the heat transfer plates in a charging mode of operation or transferring heat from the heat transfer plates to the heat transfer medium is a discharging mode of operation (paragraph 22); and exiting the heat transfer medium from the housing through the outlet plenum (Fig.4A).
In regards to claim 14, O’Donnell discloses that the directing step includes the step of directing the heat transfer medium in parallel and horizontally over and between the plurality of heat transfer plates (Fig.4A).
In regards to claim 16, O’Donnell discloses the step of operating the heat transfer module approximately between 212°F and 599°F (Abstract, the boiling point of the oil is 300°C or 572°F).
In regards to claim 17, O’Donnell discloses that the charging mode of operation, in which heat is transferred from the heat transfer medium to the heat transfer plates, and the discharging mode of operation, in which heat is transferred from the heat transfer plates to the heat 
In regards to claim 18, O’Donnell discloses that the thermal breaks impede heat from moving down a length of the heat transfer plates (Fig.7B and paragraph 37, ridges in the plates can impede heat).
In regards to claim 22, O’Donnell discloses
An energy storage device (Figs.4-8) comprising:
a plurality of plates (431) comprising a concrete material (Abstract), supported in tandem with a flow space there between (441) large enough to pass a heat transfer medium (working fluid 411) substantially over a face of the plates, wherein at least one of the plates comprises grooves defined therein to provide thermal breaks (paragraphs 32-33 and 36-37, the plates develop cracks as a result of thermal expansion as shown in Fig.5B, providing thermal breaks; in addition, the plates may be shaped to have a wave structure as shown in Fig.6C or to have ridges provided by slits in the sacrificial sheets 712b as shown in Fig.7B);
an inlet plenum (414) configured to receive the heat transfer medium from a source and distribute the heat transfer medium through the flow space (Fig.4A);
and an outlet plenum (424) configured to receive the heat transfer medium from the flow space and dispense the heat transfer medium to a return destination (Fig.4A);
wherein a portion of heat in the heat transfer medium is transferred to the plates in a charging mode of operation or a portion of heat in the plates is transferred to the heat transfer medium in a discharging mode of operation (paragraph 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Donnell alone.
In regards to claims 7 and 20, O’Donnell does not disclose that the fluting occurs approximately every six inches to four feet along a length of the concrete-like plates.
	However, it would have been obvious to one of ordinary skill in the art at the time of invention to provide fluting approximately every six inches to four feet along a length of the concrete-like plates, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A). Note that in the instant application, paragraphs 5, 7 and 17, Applicant has not disclosed any criticality for the claimed limitations. 
In regards to claims 12 and 15, O’Donnell does not disclose that the plates comprise micro rebar.
	However, in the prior art disclosed by O’Donnell in Fig.2, ceramic plates (22) comprise pipes (21), which may serve as micro rebar.


Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Raheena R Malik/Examiner, Art Unit 3763